239 F.2d 858
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ASSOCIATED MACHINES, Inc., Respondent.
No. 12841.
United States Court of Appeals Sixth Circuit.
December 26, 1956.

Marcel Mallet-Prevost, William J. Avrutis, Washington, D. C., and Charles M. Ryan, Regional Director, Cincinnati, Ohio, for petitioner.
Probst, Gallucci & O'Malley, Detroit, Mich., for respondent.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The oral arguments, briefs, and the entire record have been heard and considered on this petition by the National Labor Relations Board for enforcement of its order;


2
And it appearing that there is substantial evidence to support the finding of the labor board that the respondent company violated sections 8(a) (1), (2) and (3) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 158(a) (1-3), by entering into and maintaining in force a collective bargaining agreement which embraced a union security clause granting employees less than thirty days in which to join the contracting union;


3
And there being no crucial issue except that sole issue of fact;


4
The petition of the National Labor Relations Board for enforcement of its order is granted.